Citation Nr: 1218005	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for inhalant allergies (claimed as a sinus disability) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a heart disability (claimed as abnormal electrocardiogram (ECG)) has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a thyroid disability (claimed as palpable thyroid) has been received.

4.  Entitlement to service connection for inhalant allergies (claimed as a sinus disability).  

5.  Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension.  

6.  Entitlement to service connection for low back disability, to include as secondary to service-connected knee disabilities.

7.  Entitlement to service connection for right foot disability, to include as secondary to service-connected knee disabilities.

8.  Entitlement to service connection for left foot disability, to include as secondary to service-connected knee disabilities.

9.  Entitlement to service connection for right hip disability, to include as secondary to service-connected knee disabilities.

10.  Entitlement to service connection for left hip disability, to include as secondary to service-connected knee disabilities.

11.  Entitlement to service connection for right ankle disability, to include as secondary to service-connected knee disabilities.

12.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected knee disabilities.

13.  Entitlement to service connection for right leg disability, to include as secondary to service-connected knee disabilities.

14.  Entitlement to service connection for left leg disability, to include as secondary to service-connected knee disabilities.

15.  Entitlement to service connection for disability manifested by fatigue.

16.  Entitlement to an initial 10 percent rating for residuals of forehead laceration prior to February 5, 2007.

17.  Entitlement to a rating in excess of 10 percent for left knee strain with arthritis.

18.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.  

19.  Entitlement to a rating in excess of 10 percent for hypertension.

20.  Entitlement to a rating in excess of 20 percent for cervical spine disc disease.

21.  Entitlement to a rating in excess of 30 percent for bilateral pseudophakia with vision loss in the left eye secondary to malignant glaucoma.

22.  Entitlement to a rating in excess of 50 percent for vascular headaches.

23.  Entitlement to an effective date prior to May 2, 2007, for the award of special monthly compensation (SMC) for loss of use of the left eye.

24.  Entitlement to an effective date prior to February 5, 2007, for the award of a 50 percent rating for service-connected vascular headaches.  

25.  Entitlement to an effective date prior to February 5, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to March 2000.  She had additional service in the United States Army National Guard, with verified active duty for training (ACDUTRA) from October 1978 to February 1979.  

This appeal to the Board of Veterans' Appeals arose from December 2008, December 2009, and April 2010 rating decisions.  In the December 2008 rating decision, the RO, inter alia, denied claims for service connection low back disability, bilateral foot, hip, leg, and ankle disabilities, and fatigue, as well as increased ratings for service-connected vascular headaches, bilateral pseudophakia with vision loss in the left eye, cervical spine disc disease, left knee strain with arthritis, right knee arthritis, and hypertension.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for sinus, heart, and thyroid disabilities.  Additionally, the RO awarded SMC for loss of use of the left eye and assigned an effective date of August 20, 2008.  

In February 2009, the Veteran filed a notice of disagreement (NOD) with the denials for service connection, increased ratings, and requests to reopen previously denied claims; she also filed an NOD with the effective date assigned for SMC for loss of use of the left eye.  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  

In the December 2009 rating decision, the RO granted service connection for residual scarring due to forehead laceration (also claimed as residuals of a head injury) and assigned an initial 0 percent (noncompensable) rating effective April 1, 2000, and an initial 10 percent rating effective February 5, 2007.  In March 2010, the Veteran filed a NOD with the effective date of the 10 percent initial rating; she did not indicate any disagreement with the 10 percent rating itself.  A SOC was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  

In the April 2010 rating decision, the RO granted entitlement to a TDIU, effective February 5, 2007; it also granted an increased rating for vascular headaches and assigned a 50 percent rating, effective February 5, 2007, the date of receipt of the Veteran's increased rating claim.  In May 2010, the Veteran filed an NOD as to the effective dates assigned for TDIU and the 50 percent rating for vascular headaches.  

With regard to the Veteran's claims to reopen, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, and given the Board's favorable disposition on the Veteran's requests to reopen claims for service connection for inhalant allergies and a heart disability, the Board has characterized these matters on appeal as reflected on the title page.

Furthermore, in characterizing these matters on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for sinus, heart, and thyroid disabilities.  At the time of the prior denials, there was either no medical diagnosis of the claimed disabilities, or the same complaints made in connection with the current claims.  As such, any diagnosis made since the prior denial does not constitute a different disability.  As such, new and material evidence is required to reopen her claims for service connection.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for residuals of forehead laceration, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is of record.  

In April 2011, the Veteran submitted additional argument in support of her claims on appeal.  Her statement was accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).  

The Board's decision addressing the claims to reopen, the claim for service connection for inhalant allergies, on the merits, claims for service connection for disabilities of the hips, ankles, and legs, as well as a disability manifested by fatigue, and the claims for higher ratings for residuals of forehead laceration, cervical spine disease, and vascular headaches is set forth below.  The underlying claim for service connection for a heart disability, on the merits, as well as the remaining claims on appeal are addressed in the remand following the order.  These matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required.  

As a final matter, the Board notes that the claims file reflects that in April 2011 the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Winston P. Alsendor as her agent.  Unfortunately, Mr. Alsendor is not authorized by VA to act as an agent in claims before the Department.  See 38 C.F.R. § 14.629(b) (2011).  Therefore, in January 2012, the Board sent the Veteran a letter notifying her that Mr. Alsendor was not an accredited agent and could not be recognized as her representative.  This letter also informed the Veteran that she could either appoint an accredited veterans service organization (VSO), attorney, or agent, or represent herself.  In February 2012, correspondence was received at the Board in which the Veteran indicated that she continued to desire that Mr. Alsendor act as her agent in her appeal.  

In light of the foregoing, the Board finds that the Veteran is now proceeding pro se in this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an April 2001 rating decision, the RO denied claims for service connection for inhalant allergies (claimed as a sinus disability), a heart disability (claimed as abnormal ECG), and a thyroid disability (claimed as palpable thyroid); although notified of the denial in an April 2001 letter, the Veteran did not perfect an appeal of these decisions.  

3.  Evidence associated with the claims file since the April 2001 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims for service connection for inhalant allergies and a heart disability, and raises a reasonable possibility of substantiating these claims.

4.  No new evidence associated with the claims file since the April 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a thyroid disability, or raises a reasonable possibility of substantiating the claim.  

5.  Probative lay and medical evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed allergic rhinitis with chronic sinusitis is related to in-service complaints, treatment, and findings of abnormal sinuses, diagnosed as hay fever and allergic rhinitis.

6.  Although the Veteran has asserted experiencing bilateral hip pain related to service and/or service-connected knee disabilities, pertinent medical evidence indicates that the Veteran does not have an underlying disability of the right or left hip.  

7.  Although the Veteran has asserted experiencing bilateral ankle pain related to service and/or service-connected knee disabilities, pertinent medical evidence indicates that the Veteran does not have an underlying disability of the right or left ankle.  

8.  Although the Veteran has asserted experiencing bilateral leg pain related to service and/or service-connected knee disabilities, pertinent medical evidence indicates that the Veteran does not have an underlying disability of the right or left leg other than her service-connected knee disabilities.  

9.  Pertinent medical evidence indicates that the Veteran does not have an underlying disability manifested by fatigue.  

10.  Since the April 1, 2000, effective date of the award of service connection, the Veteran's laceration of the forehead has been characterized by a superficial, slightly hypopigmented, painful scar that measures 1.5 cm by 2 cm.  

11.  Pertinent to the February 2007 claim for increase, the Veteran's service-connected cervical spine disc disease has been manifested by pain, stiffness, and forward flexion greater than 15 degrees; the Veteran's neck disability has not been shown to involve ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or any additional separately ratable neurological impairment.  

12.  The Veteran's vascular headaches have been assigned a 50 percent rating, the maximum schedular disability rating authorized under VA's rating schedule; there is no indication that vascular headaches involve additional disability warranting evaluation under different or separate diagnostic code(s), and at no point pertinent to this claim for increase has vascular headaches been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.

CONCLUSIONS OF LAW

1.  The April 2001 rating decision in which the RO denied service connection for inhalant allergies, a heart disability, and a thyroid disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the April 2001 denial is new and material, the criteria for reopening the claim for service connection for inhalant allergies and a heart disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  As pertinent evidence received since the April 2001 denial is not new and material, the criteria for reopening the claim for service connection for a thyroid disability are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis with chronic sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

6.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

7.  The criteria for service connection for right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

8.  The criteria for service connection for left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

9.  The criteria for service connection for right leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

10.  The criteria for service connection for left leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

11.  The criteria for service connection for disability manifested by fatigue are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

12.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for residuals of forehead laceration from April 1, 2000, through February 4, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).

13.  The criteria for a rating in excess of 20 percent for cervical spine disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS Based on Incapacitating Episodes (2011).

14.  The criteria for a rating in excess of 50 percent for vascular headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's petitions to reopen the claims for service connection for inhalant allergies and a heart disability, as well as the favorable disposition of the underlying claim for service connection for inhalant allergies, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.  Additionally, the Board notes that it is granting the full benefit sought on appeal with respect to the Veteran's claim for a 10 percent rating for residuals of forehead laceration prior to February 5, 2007.  Thus, all notification and development actions needed to fairly adjudicate this issue have been accomplished.  Finally, as discussed below, the Veteran's claim for increased rating for vascular headaches lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the remaining claims herein decided - the petition to reopen service connection for a thyroid disability, service connection for hip, ankle, and leg disabilities, service connection for a disability manifested by fatigue, and increased rating for cervical spine disc disease - notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As regards the petition to reopen the claim for service connection for thyroid disability, an April 2007 pre-rating letter notified the Veteran that the claim had been previously denied because there was no evidence that the Veteran's thyroid disability was incurred in or aggravated by military service.  The letter specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reasons her claim was previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  The April 2007 letter also provided notice to the Veteran regarding what information and evidence was needed to satisfy the elements of the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter additionally provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter further specifically informed the Veteran to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  This letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

As for the Veteran's service connection claims, November 2007 and August 2008 pre-rating letters notified the Veteran as to what information and evidence was needed to satisfy the elements of a claim for service connection, to include on a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters additionally provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter further specifically informed the Veteran to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  These letters meet the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

Finally, with respect to the increased rating claim for cervical spine disc disease, an April 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of a claim for increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter additionally provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  It further specifically informed the Veteran to submit any evidence in her possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  This letter meets the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, including a transcript of the Veteran's oral testimony provided at the March 2011 Board hearing.

The Board finds that no additional RO action prior to appellate consideration is required.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with all of her claims decided herein.  However, as will be discussed below, no such examination or medical opinion is required in those cases where one was not provided as the Board finds either that new and material evidence has not been associated with the file since the prior denial or that the elements necessary to trigger VA's duty to provide an examination are not shown by the evidence of record.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be presumed for certain chronic diseases (to include cardiovascular-renal disease and endocrinopathies) which are manifested to a compensable degree within a prescribed period after service (one year for cardiovascular-renal disease and endocrinopathies).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

In the present case, the Veteran was originally denied service connection for inhalant allergies (claimed as a sinus disability), a heart disability (claimed as abnormal ECG), and a thyroid disability (claimed as palpable thyroid), by an RO rating decision dated in April 2001.  The evidence of record at the time included the Veteran's service treatment records, which contained evidence indicating abnormal sinuses, seasonal hay fever and allergies, a history of sinusitis, complaints of chest pain found to be non-cardiac in origin, normal cardiac evaluation, and a normal thyroid profile.  The Veteran's February 2000 retirement examination report reflected notations of abnormal sinuses (characterized by recurrent sinus symptoms), a nonspecific T-wave abnormality, and an abnormal endocrine system (characterized by a palpable thyroid).  Also of record was an August 2000 VA examination report which noted an essentially normal ENT examination with a diagnosis of probable inhalant allergies on the basis of the Veteran's history, a diagnosis of chest pain, most likely non-cardiac in origin, as well as a cardiac murmur suggestive of mitral regurgitation, and a clinical finding of slightly enlarged thyroid gland without evidence of disease.  In view of the foregoing evidence, the RO denied the Veteran's claims on the basis that the evidence was insufficient to establish that the Veteran had currently diagnosed chronic sinus, heart, or thyroid disabilities.  

Although notified of the denials in an April 2001 letter, the Veteran did not initiate an appeal of the RO decision denying service connection for inhalant allergies, a heart disability, or a thyroid disability.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's April 2001 denial of these claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In February 2007, the Veteran filed to reopen the previously denied claims for service connection.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claims is the RO's April 2001 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Inhalant Allergies and Heart Disability

Here, additional evidence has been associated with the claims file since April 2001 that pertains to the Veteran's claimed disabilities.  Pertinent to the claim for inhalant allergies (also claimed as a sinus disability), such evidence includes post-service VA and non-VA treatment records showing ongoing treatment for perennial allergic rhinitis.  Also of record is a February 2010 VA examination report which contains a diagnosis of seasonal allergic rhinitis with chronic sinusitis, along with a medical opinion that such disability is at least as likely as not related to the Veteran's findings, treatment, and complaints during service.  

As regards the Veteran's claimed heart disability, newly-received evidence contains an October 2000 stress test report indicating a borderline positive exercise test for myocardial ischemia by EKG criteria.  Such evidence also contains primary care notations of mild cardiac dysrrhythmia, and a March 2005 anesthesia pre-operative evaluation notes an EKG result of possible anterior wall myocardial infarction (MI) of undetermined age.  Finally, there are VA examination reports dated in April 2007 and February 2010 indicating no evidence of cardiac disease, including hypertensive cardiovascular disease.  

As previously discussed, at the time of the April 2001 rating decision, there was evidence of abnormal sinus and EKG findings during service.  There was, however, no medical evidence of a currently diagnosed sinus or heart disability, or medical evidence of a nexus between any current disability and service.  

The additionally received medical evidence includes findings of a current diagnosis of allergic rhinitis with chronic sinusitis, as well as clinical evidence suggestive of a possible old MI.  Moreover, in regard to the Veteran's claimed sinus disability, there is a medical opinion linking a current sinus disability to service.  

The Board finds the foregoing evidence is 'new' in that it was not before agency decisionmakers at the time of the April 2001 final denial of the claims for service connection for inhalant allergies and a heart disability, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is 'material' in that it addresses whether the Veteran currently has chronic sinus and heart disabilities that may have had their onset during service.  Hence, this evidence raises a reasonable possibility of substantiating these claims for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for inhalant allergies (claimed as a sinus disability) and a heart disability, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Thyroid Disability

As for the Veteran's request to reopen her previously denied claim for service connection for a thyroid disability (claimed as palpable thyroid), evidence added to the claims file since the April 2001 rating decision does not contain any medical findings or complaints pertinent to the thyroid.  Also of record is the Veteran's March 2011 testimony that she has not been diagnosed with or received any treatment for a thyroid disability.  

The Board finds the foregoing evidence is 'new' in that it was not before previous decisionmakers.  However, this evidence is not 'material' for purposes of reopening the claim for service connection because it does not relate to the basis for the prior final denial - insufficient evidence of a currently diagnosed thyroid disability.  

To the extent the Veteran's statements in support of her claim may be interpreted as an assertion of a disability, the Board points out that these assertions were before the RO at the time of the April 2001 rating decision.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical diagnosis of a thyroid disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a thyroid disability are not met, and that the April 2001 RO denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A. Inhalant Allergies

As an initial matter, the Board notes that the RO did not reopen the Veteran's previously denied claim for service connection for inhalant allergies; thus, it did not adjudicate the claim on the merits on the basis of the current evidence of record.  Generally, a remand is necessary to allow the RO to adjudicate a claim on the merits when there is no indication that it has yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  In this case, however, the Board notes that it is granting the full benefit sought on appeal.  As such, there is no prejudice to the Veteran in the Board proceeding with a decision at this time and to remand the appeal would only further delay a favorable decision.  

The Veteran contends that she is entitled to service-connected compensation benefits for inhalant allergies, claimed as a sinus condition.  At her March 2011 Board hearing, the Veteran testified that she has struggled with sinus problems, to include allergies, since service.  She also stated that she has received ongoing treatment for these problems since service.  

Service treatment records do not document contemporaneous treatment for allergies or sinus complaints; there is also no diagnosis of a chronic sinus disability, to include allergic rhinitis or chronic sinusitis.  Such records do, however, include a number of periodic physical examinations which contain information pertinent to her sinus complaints.  First, an August 1986 annual physical notes clinical findings of abnormal sinuses - specifically, her sinuses were noted to be stuffy with a palpable node at the side of the neck.  A June 1995 Report of Medical History notes a positive history of sinusitis with clinical notation that such problems are seasonal.  Similarly, in April 1999, the Veteran reported a history of seasonal hay fever and allergies.  And finally, the February 2000 retirement physical examination notes clinically abnormal sinuses with a reported history of sinusitis, hay fever, and allergic rhinitis.  There is also a notation that the Veteran experiences sinus symptoms approximately five times per year and that she only occasionally seeks treatment for her complaints.  

While relevant to the current appeal, the Board notes that the absence of in-service evidence of a chronic sinus disability is not fatal to a claim for service connection.  In this regard, evidence of a current diagnosis of a chronic disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for this disease.  See 38 C.F.R. § 3.303(d).  Similarly, service connection may be warranted if there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  See 38 C.F.R. § 3.303(b).  

As discussed above, the Veteran's service treatment records clearly document sinus complaints during service, along with a self-reported history of seasonal allergies, allergic rhinitis, and sinusitis.  Thus, the critical inquiry is whether there is evidence of continued symptoms following service resulting in a chronic disability or evidence of a current chronic sinus disability that is medically attributable to her in-service complaints.  

Following service, in August 2000, the Veteran underwent a VA examination in which she reported ongoing problems with nasal obstruction and throat dryness dating back to 1985.  She also noted that symptoms were worse in the spring and fall seasons.  ENT examination was essentially normal, however, the examiner indicated a probable diagnosis of inhalant allergies on the basis of her history.  The examiner also indicated that the history provided by the Veteran suggested an onset of such allergies during service.  

More recently, the Veteran submitted additional VA and non-VA treatment records which document a diagnosis of perennial allergic rhinitis as early as April 2003.  Also of record is a February 2010 VA examination which contains a diagnosis of seasonal allergic rhinitis with chronic sinusitis.  Pertinent to the current determination, the examiner noted the Veteran's reported history of sinus symptoms beginning in the 1980s and which occurred between one and five times per year and were treated with Claritin and nasal sprays.  Based on this history, as well as a review of the Veteran's VA treatment records, the examiner opined that it is at least as likely as not that the Veteran's seasonal allergic rhinitis with chronic sinusitis is related to her findings, treatment, and complaints during service as there was evidence of persistent symptoms from service to the present day.  

Although the February 2010 VA examiner's opinion appears to be based, in large part, upon the Veteran's own reported history of in- and post-service sinus symptoms, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, neither of which is the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted, in this case, the service treatment records clearly document abnormal sinus findings, as well as reported histories of allergies and sinus complaints.  The Board notes that the latter evidence, along with the Veteran's own contemporaneous reports of sinus symptoms, may be accepted as competent evidence because, as a lay person, she is competent to report information of which he has personal knowledge, i.e., information that she can gather through her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In sum, the record contains lay and medical evidence of in- and post-service complaints of allergies and sinus symptoms.  There is also a medical opinion, based on a credible history of symptomatology, which relates the Veteran's currently diagnosed allergic rhinitis with chronic sinusitis to her military service.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2010);  See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts and evidence noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for allergic rhinitis with chronic sinusitis are met.  

B. Hips, Ankles, and Legs

Statements submitted throughout this appeal reflect that it is the Veteran's contention that she is entitled to service-connected compensation benefits for disabilities of the hips, ankles, and legs, as such disabilities are the result of an in-service injury in which she fell out of a moving vehicle.  Alternatively, she asserts that service connection is warranted for these disabilities as secondary to her service-connected knee disabilities.  The Veteran has stated on a number of occasions that she experiences pain radiating from her knees through her hips, ankles, and legs upon ambulation.  

Pertinent to claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Here, service treatment records, including the February 2000 retirement physical examination report, are silent for any specific complaints, diagnosis, or treatment relating to the Veteran's hips or ankles.  In regards to the Veteran's legs, there is evidence pertinent to the legs during service, but no evidence of a diagnosed chronic leg disability.  Specifically, service treatment records dated in April 1996 show complaints of left leg pain and general myalgias with a differential diagnosis of deconditioning versus strain.  There is also a diagnosis of functional paresthesias in the lower extremities in a September 1998 service treatment record; an April 1999 physical notes a history of occasional leg cramping.  However, the February 2000 retirement physical examination report indicates a normal clinical evaluation of the lower extremities with no subjective complaints or history of leg problems.  

Post-service medical evidence is similarly silent as to any complaints, diagnosis, or treatment relating to the Veteran's hips or ankles.  Additionally, there is no indication of further treatment for leg problems other than the Veteran's service-connected knee disabilities.  

In August 2008, the Veteran underwent a VA joints examination at which time she reported experiencing bilateral hip pain for many months that was relieved with rest.  According to the examiner, clinical examination of the Veteran, including x-rays, revealed no significant findings relevant to the hips.  As no disability of either hip was diagnosed, the examiner noted that no opinion as to the etiology of any disability was necessary.  

In March 2010, the Veteran's ankles were examined by VA; she reported a history of ankle pain beginning approximately two years earlier and increasing as problems with her right knee worsened.  Based on a physical examination of the Veteran, which included x-rays, the examiner opined that there was no evidence of a bilateral ankle disability, to include any abnormality(ies) of the ankle joint.  In regards to the Veteran's complaints of ankle pain, the examiner noted that there was evidence of a bilateral foot disability - pes planus - that is commonly associated with ankle pain.  

The foregoing evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed hip, ankle, or leg disability.  Rather, the evidence indicates no more than current complaints of hip, ankle, and leg pain.  The Board emphasizes, however, that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Thus, despite the Veteran's complaints of pain, there is no medical evidence indicating that there is any underlying hip, ankle, or leg pathology related to these complaints.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report her own symptoms, or matters within her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a hip, ankle, or leg disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Furthermore, on this record, the Board finds that VA is not required to obtain additional medical examination or opinion as to whether any current hip, ankle, or leg disability is medically related to the Veteran's service.  See 38 U.S.C.A. § 5103A(a); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (reiterating that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  As discussed above, service treatment records do not document any chronic complaints or a diagnosed disability, and post-service treatment records are silent for any hip, ankle, or leg problems.  Thus, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, the question of medical etiology (specifically, medical nexus to service), is not reached.

Insofar as the Veteran was already afforded VA examinations pertinent to her claimed hip and ankle disabilities, the Board finds these examinations to be adequate for and pertinent to its determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Despite evidence that the August 2008 and March 2010 VA examinations were conducted without the benefit of a claims file review, in- and post- service treatment records were silent for any complaints, diagnosis, or treatment for hip or ankle disabilities.  Thus, the only pertinent evidence of record was the Veteran's own reported history of the disability, which is reflected in both examination reports.  Under these circumstances, there is no indication that any evidence in the claims file was needed to render an opinion regarding whether a current disability exists.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For all the foregoing reasons, the Board finds that the claims for service connection for right and left hip, right and left ankle, and right and left leg disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Fatigue

The Veteran has claimed service connection for disability manifested by fatigue.  In her February 2009 NOD, she indicated that it was never her intention to claim fatigue as a disability.  Rather, she noted that this issue was raised as a way for her to describe the negative impact her service-connected disabilities have on her overall functioning.  

A review of the service and post-service treatment records are silent for any diagnosis or treatment for a disability manifested by fatigue.  Rather, the only evidence of record are post-service subjective complaints of fatigue.  Specifically, VA examinations dated in August 2000 and July 2005 note the Veteran's subjective complaints of fatigue in conjunction with examination of her other claimed disabilities.  Relevant to this issue, however, none of these examiners identify a separately diagnosed disability manifested by fatigue.  Similarly, in correspondence dated in February 2007, the Veteran indicates that the pain and pressure she experiences while ambulating causes her to become easily fatigued.  

As previously noted, service connection requires a finding of current disability that is related to an injury or disease in service.  Watson, 4 Vet. App. at 309; see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  Here, the evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed disability manifested by fatigue.  Rather, as described by the Veteran herself, fatigue is only a symptom associated with her various service-connected disabilities and is not a separately diagnosed disability for which service connection may be awarded.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Furthermore, on this record, the Board finds that VA is not required to obtain any medical opinion as to whether any current disability manifested by fatigue is medically related to the Veteran's service.  See 38 U.S.C.A. § 5103A(a); see also McLendon, 20 Vet. App. at 83.  As discussed above, service treatment records do not document any chronic complaints or a diagnosed disability, and post-service treatment records are silent for any such disability.  Thus, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met, the question of medical etiology (specifically, medical nexus to service), is not reached.

For all the foregoing reasons, the Board finds that the claim for service connection for a disability manifested by fatigue must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

IV. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Given the foregoing, each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Residuals of Forehead Laceration

At the outset, the Board notes that the criteria for rating scars were revised twice during the pendency of this appeal, effective August 30, 2002, and October 23, 2008.  With regard to the former revision, there is no indication that the revised criteria are intended to have retroactive effect.  See 67 Fed. Reg. 49596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  Thus, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

As for the amendments effective October 23, 2008, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the Veteran's claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not specifically requested consideration of her claim under the October 23, 2008, revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former and revised criteria (see September 2010 SOC), the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.  

As discussed above, by rating decision of December 2009, the RO granted service connection for residual scarring due to forehead laceration and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7804, effective April 1, 2000.  It also assigned a 10 percent rating effective February 5, 2007.  In March 2010, the Veteran filed a NOD with the effective date of the 10 percent rating, but did not indicate any disagreement with the 10 percent rating from February 5, 2007.  Thus, this appeal has been limited to the issue of entitlement to a 10 percent rating for residuals of forehead laceration prior to February 5, 2007.  AB v. Brown, 6 Vet. App. 35, 39 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993).

Prior to August 30, 2002, Diagnostic Code 7800 provides a 0 percent (noncompensable) rating for scars, disfiguring, of the head, face or neck, that are slight.  A 10 percent rating is provided for moderate; disfiguring scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 2002).  

The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are poorly nourished, with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 2002).  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 2002).  Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 2002).  

Effective August 30, 2002, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic Code 7800 provides that, for purposes of rating under 38 C.F.R. § 4.118, the 8 characteristics of disfigurement are:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).

As of August 30, 2002, the Veteran's scar may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  

Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  As above, a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  

Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).  

Considering the pertinent evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award a 10 percent initial rating for service-connected residuals of forehead laceration for the period from April 1, 2000, through February 4, 2007.  

The Veteran did not undergo VA examination of her scar residuals until March 2009.  At such time, she reported a history of laceration to her forehead during service which required suturing and healed without complication.  The Veteran indicated that she did not receive ongoing treatment for her residual scarring, but that the scar was painful and sore.  Objective examination of the scar in March 2009 revealed a "very subtle area" of lighter pigmentation in the shape of an "L" on her forehead measuring 1.5 cm by 2 cm.  The March 2009 examiner noted that there was no cosmetic defect due to scarring, as well as no evidence of adherence to underlying tissue, instability, depression or elevation of the scar, or any gross distortion or disfigurement.  The scar was described as superficial, tender on examination, and hypopigmented; no functional limitations were observed or reported.  

Following the March 2009 VA examination, the RO assigned a 10 percent rating effective February 5, 2007, on the basis of evidence that the Veteran's scar was superficial, yet painful on examination.  In her October 2010 substantive appeal, the Veteran asserts that this scar has been painful throughout this appeal, and not just since February 5, 2007.  Furthermore, she 'strongly contends' that the scar was even more painful when service connection was first awarded (effective April 1, 2000) as this was closer to the date of initial injury.  

The Board acknowledges that contemporaneous evidence dated prior to the March 2009 VA examination is silent for any mention of painful scarring of the forehead.  However, service treatment records clearly show treatment for a laceration of the forehead, and there is consistent complaint of residual pain (described as headaches) since the injury.  Furthermore, the Veteran, as a lay person, is competent to report that her scar has been painful since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, absent some indication that the Veteran's statements lack credibility the Board will accept her lay assertions of painful scarring as competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria to assign a 10 percent rating for residuals of forehead laceration, effective April 1, 2000, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008), have been met.  See 38 U.S.C.A. § 5107; C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

As for whether a rating greater than 10 percent is warranted, the Board notes that the Veteran, through her March 2010 NOD and October 2010 substantive appeal, specifically limited her appeal to entitlement to an earlier effective date for the 10 percent rating assigned for residuals of forehead laceration.  Thus, the Board does not have jurisdiction over whether a rating in excess of 10 percent is warranted.  See AB, 6 Vet. App. at 39; see also Hamilton, 4 Vet App. at 544. 

B. Cervical Spine Disc Disease

Historically, by rating decision of April 2001, the RO granted service connection for cervical spine disc disease and assigned an initial 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002), effective April 1, 2000.  Thereafter, by rating decision of September 2005, the RO granted an increased, 20 percent rating, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect prior to September 26, 2003), effective June 8, 2005.  The Veteran filed the current claim for an increased rating in February 2007.  

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2011).

Under the rating schedule, forward flexion, extension and lateral flexion to 45 degrees, each, and rotation to 80 degrees, are considered normal range of motion of the cervical spine.  38 C.F.R. § 4.71a, Plate V.

As above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 20 percent for the Veteran's cervical spine disc disease is not warranted at any point pertinent to the current claim for increase.

The Veteran has stated throughout this appeal that she does not receive any ongoing treatment for her cervical spine disc disease.  As such, the Board's review of the contemporaneous medical records was negative for evidence pertinent to this disability.  In addition to the VA examinations of record, discussed below, the Veteran herself submitted correspondence indicating that her neck disability is predominantly characterized by pain and stiffness, especially in the morning.  

On VA examination in April 2007, the Veteran reported neck stiffness and pain that was worse in the morning.  She indicated that she did not wear a neck collar, nor did she use any assistive devices.  Sensory symptoms were denied, though the examiner noted the Veteran reported experiencing occasional numbness in her upper extremities in the morning if she slept on that side the night before.  The Veteran denied any incapacitating episodes of neck pain that required bed rest.  On examination, there was no tenderness of the cervical spine, but the trapezius was noted to be tight and slightly tender.  After repetitive range of motion testing, the Veteran had flexion to 30 degrees without pain, extension to 40 degrees with pain at the extreme, lateral flexion to 30 degrees, and rotation to 70 degrees.  X-rays of the cervical spine revealed mild degenerative changes consistent with x-rays taken in 2005.  The impression was degenerative joint disease of the cervical spine.  

On VA examination in August 2008, the Veteran reported that her neck pain had worsened since the last examination.  Specifically, it was noted that she reported pain fluctuating throughout the day and flaring with activity; pain was also noted to radiate from the lower cervical area into the shoulders.  The Veteran denied any pain in the hands or numbness in her upper extremities.  She also denied the use of neck collars or other assistive devices, as well as any incapacitating episodes requiring bed rest.  On examination, range of motion after repetition revealed flexion to 40 degrees, extension to 40 degrees, right rotation to 70 degrees, and left rotation to 75 degrees.  There was no loss of motion with repetition, deformity, tenderness, painful motion, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, or instability.  Neurological examination revealed normal range of motion and muscle strength in the upper extremities; sensory examination was also intact.  X-rays of the cervical spine revealed mild focal reversal of normal cervical lordosis at C4 and multilevel disc space narrowing.  The impression was multilevel, multifactorial degenerative changes of the cervical spine.  

On most recent examination in March 2010, the Veteran described flare-ups of discomfort and limitation in cervical range of motion occurring approximately two to four times per month.  Pain during these flare-ups was estimated at 5 out of 10 and lasted 1 to 2 days.  The Veteran indicated that she was hardly able to turn her neck during these episodes, but she denied any physician- or self-prescribed bed rest.  She also denied radiation of pain except occasional pain travelling to the bilateral shoulder blade area.  Predominant symptoms reported included pain and stiffness.  On examination, no paraspinal tenderness or abnormal curvature other than age-appropriate changes were noted.  Range of motion after repetition revealed flexion to 30 degrees, extension to 40 degrees, lateral flexion to 40 degrees, and rotation to 75 degrees.  There was no loss of motion with repetition, deformity, tenderness, painful motion, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, or instability.  Neurological examination revealed intact sensory function, and normal range of motion and muscle strength in the upper extremities; no atrophy of the musculature was found.  The impression was multilevel disc disease of the cervical spine with spondylosis.  

As noted, under the General Rating Formula, a rating in excess of 20 percent requires forward flexion of the cervical spine at 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the cervical spine or of the entire spine.  38 C.F.R. § 4.71a.  As the foregoing indicates, there is no evidence showing that the Veteran's cervical spine disability has been manifested by forward flexion of 15 degrees or less, or any favorable or unfavorable ankylosis of the cervical spine.  In this regard, the various range of motion testing of record reveals flexion to no fewer than 30 degrees.  Additionally, there is no medical evidence reflecting any ankylosis of the cervical spine.  As such, the Board finds that the criteria for a rating in excess of 20 percent under the General Rating Formula have not been met.

Specifically, as regards the DeLuca factors, the Board notes, as indicated above, the VA examinations of record clearly state when pain occurred during range of motion testing, and whether additional repetitions resulted in further limitation of motion.  Thus, the Board is satisfied that the Veteran's subjective reports of pain and fatigue have been considered in assigning functional degrees of movement.  As for further limitation due to DeLuca factors, the April 2007 and March 2010 examiners noted that additional functional limitation may occur during the Veteran's flare-ups of cervical pain, but that it was impossible to quantify this in additional degrees lost because it would depend on the severity of the flare-up (in regards to pain).  Under the circumstances, the Board finds the competent, probative evidence indicates that the 20 percent rating adequately compensates the Veteran for her pain, and other DeLuca factors provide no basis for assignment of any higher rating.

Additionally, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disc disease.  Here, the Veteran complained of occasional radiation of pain into her bilateral shoulder blades.  However, neurological examination was negative for any additional separately ratable neurological manifestations(s) of her disc disease.  

Finally, the Board notes that there is no medical evidence that the Veteran's service-connected degenerative disc disease of the lumbar spine would warrant more than a 20 percent rating if rated on the basis of incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher, 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The evidence pertinent to the February 2007 claim for increase does not indicate any bed rest prescribed by a physician for a total period of at least 4 weeks in the last 12 months, as required for a 40 percent rating.  The Board notes that, during all of her VA examinations, the Veteran stated her neck has never required physician- or self-prescribed bed rest.  As such, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are likewise not met.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's degenerative disc disease of the lumbar spine, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C. Vascular Headaches

Historically, the Veteran was granted service connection for vascular headaches by RO rating decision dated in April 2001 and assigned an initial 0 percent (noncompensable) rating effective April 1, 2000.  Thereafter, the Veteran filed for increased compensation for this disability, and in April 2010, the RO awarded an increased, 50 percent rating for vascular headaches, effective February 5, 2007.  On the same date, she was awarded a TDIU on the basis of occupational impairment due to vascular headaches and other service-connected disabilities.  

The Veteran's vascular headaches are evaluated under Diagnostic Code 8100, which pertains to migraines.  See 38 C.F.R. § 4.27 (noting that when a Diagnostic Code is accompanied by a Diagnostic Code ending in 99, the Veteran has an unlisted disability rated as analogous to another disability contained with the rating schedule).  Diagnostic Code 8100 provides for a maximum schedular rating of 50 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Thus, pertinent to the Veteran's increased rating claim, a higher schedular rating under this diagnostic code is not available.  

The Board has considered all arguments advanced by the Veteran that she should be awarded a higher rating for vascular headaches.  This includes consideration of other diagnostic code(s).  However, this disability has not been shown to involve any other neurological impairment beyond headaches or to involve any other factor(s) that warrant evaluation of the disability under any other provision(s) of VA's rating schedule.  

Additionally, the Board finds that there is no showing that the Veteran's vascular headaches have reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(2011). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id .at 116. 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's vascular headaches at all times pertinent to this appeal.  Competent medical and lay evidence indicates that the Veteran's predominant subjective and objective symptoms consist of headaches which have severely impacted her occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule (which provides for a 50 percent rating when there is evidence of frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability) indicates that the rating criteria reasonably describe her level of impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the Veteran has been assigned the maximum schedular rating available for vascular headaches and that there is no circumstance under which a higher rating, to include on an extra-schedular basis, is warranted.  Therefore, the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for vascular headaches, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

As new and material evidence to reopen the claim for service connection for inhalant allergies has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a heart disorder has been received, to this limited extent, the appeal is granted.  

As new and material evidence to reopen the claim for service connection for a thyroid disability has not been received, the appeal is denied.

Service connection for allergic rhinitis with chronic sinusitis is granted.

Entitlement to service connection for right hip disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for left hip disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for right ankle disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for left ankle disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for right leg disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for left leg disability, to include as secondary to service-connected knee disabilities, is denied.

Entitlement to service connection for disability manifested by fatigue is denied.

An initial 10 percent rating for residuals of forehead laceration is granted effective from April 1, 2000, through February 4, 2007, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 50 percent for vascular headaches is denied.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for a heart disability, on the merits, as well as the remaining claims on appeal, is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

In regards to the service connection claims on appeal, the Board observes that the Veteran underwent a VA examination in February 2010 pertaining to her claimed heart disability.  As noted above, the results of this examination revealed a soft murmur and occasional skipped heartbeats, but no current heart disability.  Pertinent to the reasons for this remand, the examining physician noted that the Veteran's claims file was not available for review during or after the examination.  Thus, the opinion regarding the absence of a current disability was based only upon the examination findings and VA electronic health records.  It did not include any review of the Veteran's service treatment records or any of the non-VA post-service medical evidence, including the aforementioned March 2005 anesthesia pre-operative note indicating an abnormal EKG with possible anterior wall MI, age undetermined.  

Similarly, the Veteran underwent VA examination of her low back in April 2007; examination revealed degenerative joint disease of the lumbar spine at L4-5 and L5-S1.  The examiner noted that the claims file was not available for review, however, based on the information available during the examination, it was the examiner's opinion that degenerative joint disease was not caused by or otherwise related to the Veteran's service-connected knee disabilities.  As for whether a relationship existed between degenerative joint disease and military service, the examiner noted that the Veteran reported a history of low back pain originating in service, but that without review of the claims file, an opinion could not be provided.  

As it is apparent that the February 2010 VA examiner's diagnosis and opinion was not based on full consideration of the Veteran's medical history, a supplemental opinion is needed to ensure VA fulfills its duty to assist.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This opinion should include consideration of whether the Veteran has a heart disability that is related to military service, as well as whether she has a heart disability related to service-connected hypertension, as the latter theory of entitlement was raised during the March 2011 Board hearing.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  See also 38 C.F.R. § 3.310 (2011).  Similarly, a supplemental opinion is needed with respect to the Veteran's claimed low back disability as the examiner specifically indicated that review of the claims file was necessary to render an opinion regarding whether any current degenerative joint disease of the lumbar spine is related to military service.  See Barr, 21 Vet. App. at 311; see also, e.g., Jones v. Shinseki, 22 Vet. App. 382, 388-89 (2010) (holding that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information).

As for the Veteran's claimed foot disabilities, the Board finds that a supplemental opinion is needed such that the Board might adequately address the issues on appeal.  In this regard, an August 2008 VA examination report indicates that the Veteran was diagnosed with bilateral metatarsalgia, mild flat foot, onychomycosis, and mild bunion deformity.  The examiner opined that none of these foot or toe disabilities are related to the Veteran's service-connected knee disabilities.  

Initially, the Board notes that the examiner did not provide a sufficient rationale for this opinion.  As such, this examination must be returned for further explanation of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Additionally, the Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Veteran's June 1978 Army National Guard enlistment examination is silent for any abnormalities of the feet.  However, the September 1984 enlistment examination from her sixteen-year period of active duty reflects a diagnosis of flat feet upon entrance without subjective complaints.  In light of the Veteran's current complaints of foot pain and current diagnosis of pes planus (flat feet), the Board finds that an opinion is needed regarding whether the evidence 'clearly and unmistakably' indicates that this disability preexisted her entrance into a period of ACDUTRA in October 1978, and if so, whether the evidence 'clearly and unmistakably' indicates that this disability was not aggravated by this period of service.  Additionally, an opinion is needed regarding whether the evidence 'clearly and unmistakably' indicates that pes planus was not aggravated by the Veteran's period of active duty service from November 1984 through March 2000, as such disability was noted on her pre-service physical for this period of service.  As these issues are central to the current claim, a supplemental opinion is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Turning to the Veteran's increased rating claims on appeal, the record reflects that her service-connected hypertension was most recently examined in February 2010.  Pertinent to this remand, the Veteran testified at the February 2011 Board hearing that her hypertension medications had been adjusted approximately six months earlier and that her physicians were struggling to stabilize her hypertension.  On this record, the Board finds that new VA examination is needed to ensure that the record reflects the current severity of this disability.  See VAOPGCPREC 11-95.  

As for her service-connected knee disabilities, the Board notes that she testified in March 2011 that both of her knees are characterized by swelling, that the pain and swelling of her knees prevents her from walking more than thirty feet without significant problems, and that she occasionally experiences difficulty with balance and instability.  Pertinent to this remand, on VA examination in August 2008, the Veteran reported that she could ambulate approximately one-half mile before experiencing significant problems with her knees.  No discussion of functional walking limitation was discussed in the report of the March 2010 VA examination.  Additionally, the Veteran specifically denied instability at the most recent VA examination in March 2010, and clinical testing was negative for any evidence of instability.  

Given the lack of discussion regarding functional walking limitation at the most recent VA examination, as well as evidence of additional symptomatology that is relevant to the rating schedule, the Board finds that new VA examination is needed to ensure that the record reflects the current severity of the Veteran's service-connected knee disabilities.  See VAOPGCPREC 11-95.  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  Additionally, consistent with the above discussion, the RO should forward the claims file to the examiners who provided the April 2007 opinion regarding the claimed lumbar spine disability, the August 2008 opinion regarding the claimed foot disabilities, and the February 2010 opinion regarding the claimed heart disability for supplemental opinions.  The RO should only arrange for further examination of the Veteran in regards to these claims if the original examiner is no longer available or if such examination is deemed necessary by the examiner.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to seeking the requested examination and opinions, to ensure that the record before the examiner(s) is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records are already of record, including a clinical outpatient record from the emergency department at Hawley Army Community Hospital at Fort Benjamin Harrison dated October 9, 1987, indicating removal of sutures from a laceration incurred during a motor vehicle accident.  However, clinical records pertaining to the initial evaluation for this injury and subsequent records are not contained in the current file.  The Board notes that such records are pertinent to the Veteran's claimed low back and foot disabilities as she specifically contends these disabilities are related to the injuries incurred during this accident.  

The Board notes that clinical records may filed separate from a veteran's service treatment records, often under the name of the facility.  Since it does not appear that any attempt has been made to obtain any clinical records associated with the Veteran's October 1987 motor vehicle accident, the Board finds that the RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's treatment at the Hawley Army Community Hospital at Fort Benjamin Harrison in October 1987, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Lebanon, Pennsylvania from August 7, 2000, through May 2, 2007, and from August 20, 2008, through December 8, 2009.  Clearly, there is a period of missing records that are pertinent to the matter on appeal.  Additionally, more recent records from this facility likely exists as the Veteran testified in March 2011 that she has receiving treatment for some of her claimed conditions, including service-connected vascular headaches, at the Camp Hill VA Outpatient Clinic (whose parent facility is Lebanon VAMC).  

Similarly, the claims file includes visual field examination results from a VA eye examination conducted in February 2010, however, the Goldmann chart associated with these results is not of record.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Lebanon VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 3, 2007, through August 19, 2008, and since December 8, 2009, to include any records from the Camp Hill VA Outpatient Clinic, as well as any Goldmann charts associated with the February 2010 VA eye examination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Additionally, this letter should request that the Veteran submit any records (or necessary releases to obtain records) related to ophthalmology and/or optometry treatment from Hershey Medical Center (referenced in the March 2010 VA eye examination) and any other relevant physician(s) since February 2007.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

As part of this remand, the Board notes that it must also address the claim of entitlement an extraschedular rating for the Veteran's visual disorder pursuant to 38 C.F.R. § 3.321(b) that is raised by evidence of record.  See, e.g., Robinson, 21 Vet. App. at 553.  In this regard, the medical evidence of record indicates that the Veteran's service-connected bilateral pseudophakia with left eye vision loss secondary to malignant glaucoma results in loss of visual acuity as well as visual field in the left eye.  Additionally, as noted in the VA examination reports of record, the Veteran experiences intermittent left eye pain, light sensitivity, fluctuating intraocular pressure in the left eye.  There is also evidence that she has a drainage tube in her left eye and requires serial monitoring with a private glaucoma specialist to prevent increased eye pressure.  The Board also observes that the Veteran has previously been awarded a TDIU, effective February 5, 2007, due, inter alia, to occupational impairment due to total left eye vision loss.  

In light of the foregoing, the Board finds that there are sufficient grounds to refer the Veteran's case to the Director of Compensation and Pension for consideration of an extraschedular award for service-connected visual impairment pursuant to 38 C.F.R. § 3.321(b).  As previously discussed, there is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun, 22 Vet. App. at 115.  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Here, the Veteran's service-connected eye disability results in additional symptomatology - intermittent eye pain, light sensitivity, and fluctuating intraocular eye pressure - that is not adequately contemplated by the rating schedule for eye disabilities.  The second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1).  In the instant case, there is evidence of marked interference with employment due to the Veteran's service-connected eye problems.  

If the factors of steps one and two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

The Board notes that the issue of entitlement to an earlier effective date for SMC for loss of use of the left eye is inextricably intertwined with the issue of entitlement to a higher rating for bilateral pseudophakia with left eye vision loss secondary to malignant glaucoma.  See 38 C.F.R. § 4.84a (as in effect prior to December 10, 2008).  As such, the Board finds that a remand of the issue regarding the effective date of SMC is necessary to allow the RO to appropriately develop and adjudicate the former issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final note, the Board points out, as noted in the Introduction, above, that, in an April 2010 rating decision, the RO granted entitlement to a TDIU, effective February 5, 2007; it also granted an increased rating for vascular headaches and assigned a 50 percent rating, effective February 5, 2007, the date of receipt of the Veteran's increased rating claim.  In May 2010, the Veteran filed an NOD as to the effective dates assigned for TDIU and the 50 percent rating for vascular headaches.  However, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of a SOC.  Id.; 38 C.F.R. § 19.9(c).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO must furnish to the Veteran an SOC on the claims for earlier effective dates for the award of a TDIU and the award of an increased, 50 percent rating for vascular headaches, along with a VA Form 9, and afford her the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to earlier effective dates for the award of a TDIU and the award of an increased, 50 percent rating for vascular headaches-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's evaluation and treatment following a motor vehicle accident in October 1987 at the Hawley Army Community Hospital at Fort Benjamin Harrison.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should obtain from the Lebanon VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from May 3, 2007, through August 19, 2008, and since December 8, 2009, to include any records from the Camp Hill VA Outpatient Clinic, as well as any Goldmann charts associated with the February 2010 VA eye examination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran submit any records (or necessary releases to obtain records) related to ophthalmology and/or optometry treatment from Hershey Medical Center (referenced in the March 2010 VA eye examination) and any other relevant physician(s) since February 2007.  

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

5.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the February 2010 medical opinion regarding the claimed heart disability, for an addendum opinion.  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include any EKGs and/or stress tests, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has a diagnosed heart disability.  Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the in-service complaints of chest pain and the June 1995 and February 2000 findings of nonspecific T-wave abnormalities.  

If the physician concludes that any current heart disability is not otherwise related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected hypertension.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's documented medical history reflected both in- and post-service treatment records.  The examiner should also discuss the significance (if any) of the October 2000 stress test showing a positive borderline test for myocardial ischemia, as well as the March 2005 private EKG showing possible anterior wall MI, age undetermined.  

If the February 2010 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the April 2007 medical opinion regarding the claimed lumbar spine disability, for an addendum opinion.  

With respect to the Veteran's diagnosed degenerative joint disease of the lumbar spine, the examiner should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability had its origins in or is otherwise medically related to service.  

If the April 2007 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who provided the August 2008 medical opinion regarding the claimed foot disabilities, for an addendum opinion.  

With respect to the Veteran's diagnosed pes planus, the examiner should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to: (a) whether pes planus clearly and unmistakably preexisted the Veteran's entrance into military service in October 1978; and, if so (b) whether the current pes planus is clearly and unmistakably the result of aggravation (i.e., permanent worsening beyond the natural progression) of a preexisting disability during the period of military service from October 1978 through February 1979; and, if not (c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current pes planus had its onset during this period of military service or is otherwise medically related to in-service injury or disease.

If the examiner concludes pes planus neither had its onset during nor was aggravated by the Veteran's first period of service, then the examiner should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to (a) whether the current pes planus is clearly and unmistakably the result of aggravation (i.e., permanent worsening beyond the natural progression) of a preexisting disability during the Veteran's period of military service from November 1984 through March 2000; and, if not (b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current pes planus had its onset during this period of military service or is otherwise medically related to in-service injury or disease.

Finally, the examiner should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current foot or toe disability, to include metatarsalgia, bunion deformity, and onychomycosis, had its origins in or is otherwise medically related to service.  

If the physician concludes that any current foot or toe disorder is not otherwise related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

If the August 2008 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The examiner should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

For each knee, the examiner should conduct range of motion testing.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess such instability as slight, moderate or severe.

10.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

11.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

12.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should refer the Veteran's bilateral pseudophakia with left eye vision loss secondary to malignant glaucoma to the Under Secretary for Benefits or the Director of Compensation and Pension for consideration of an extra-schedular rating for service-connected visual impairment pursuant to the provisions of 38 C.F.R. § 3.321(b). 

13.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim remaining on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with her reopened claim for service connection for heart disability or her increased rating claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claims for higher ratings should include consideration of whether staged rating, pursuant to Hart (cited above), is warranted.  

14.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


